Citation Nr: 0000182	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-18 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In early 1996, this case was 
transferred to the RO in No. Little Rock, Arkansas, where a 
hearing was held in August 1996 before a hearing officer.


FINDINGS OF FACT

1.  The Board in March 1980 denied service connection for a 
low back disability.  

2.  The additional documentation received since the Board's 
March 1980 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The evidence recently submitted is relevant and 
probative, bears directly and substantially upon the matter 
of the origins of the disability at issue, and is not 
cumulative or redundant when assessed with the other evidence 
of record.  

4.  The evidence of record includes a diagnosis of a low back 
disorder; inservice treatment records and the veteran's 
statements regarding an inservice injury to the low back; and 
statements by a chiropractor's to the effect that he treated 
the veteran for a back disability beginning in the month of 
his discharge from military service.


CONCLUSIONS OF LAW

1.  The additional evidence, received since the Board's March 
1980 denial of entitlement to service connection for a low 
back disability, constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for that disability.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).

2.  The appellant has submitted evidence of a well-grounded 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the evidence recently presented in 
support of reopening his claim of service connection for a 
low back disability, is not only new and material, but is 
also sufficient to grant service connection, particularly 
when that evidence is considered in light of the entire 
record.  The appellant maintains that he developed a low back 
disorder as result of military service.  He points out that 
during military service he was injured while picking up boxes 
of ammunition and muscle spasm was clinically diagnosed on 
several occasions.  Since that time, he has suffered 
continuing low back problems.  

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  An allowance of service connection 
requires that the facts establish that a particular disease 
or injury, resulting in disability, was incurred in service.  
38 C.F.R. § 3.303(a) (1999).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

A decision of the Board is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the case.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In March 1980, the Board denied service connection for a low 
back disorder.  The Board noted that the veteran received 
back treatment on several occasions during service.  However, 
the Board also noted that the back was found to be normal on 
separation and that the veteran received post service 
injuries to the back in 1977, 1978, and 1979.  It was 
determined that the inservice symptomatology did not 
represent a chronic back disability.  The March 1980 Board 
decision is the last final decision on the issue of service 
connection for a low back disorder.  Therefore, the Board 
shall review the evidence of record at the time of, and 
evidence submitted since, that RO decision.  

The evidence previously considered by the Board included the 
veteran's service medical records, as well as post service 
treatment records.  The service medical records relate that 
beginning in February 1968, the veteran complained of back 
pain.  At that time, there were no positive orthopedic 
findings.  Beginning in April 1968, and periodically 
thereafter, mild muscle spasm in the lumbar area was noted.  
In August 1969, he was referred for orthopedic evaluations.  
The veteran reported the history of back pain on the 
September 1971 discharge examination report; however, at that 
time, no clinical evidence of a chronic low back disability 
was reported.  Post service employment related medical 
records show that the veteran reported three lifting injuries 
involving back between 1977 and 1979.  A March 1980 Board 
decision denied service connection.  

The evidence of record subsequent to that Board decision 
includes VA and private medical records showing that the 
veteran has continued to receive treatment for his back.  A 
magnetic resonance imaging report (MRI) dated in September 
1995 indicated a diagnosis of degenerative disc of the lumbar 
spine.  The veteran also submitted lay statements of a 
relative and friend that indicated he injured his back during 
service.  At a personal hearing in August 1996, the veteran 
reported his medical history regarding his low back.  He also 
described his inservice injury.  He also submitted duplicate 
service medical records.

After a review of the record, the Board concludes that some 
of the new evidence submitted is also material.  In 
particular, the record contains three statements from a 
private chiropractor, Roy McCormick.  Dr. McCormick stated in 
August 1996 that he first saw the veteran on October 12, 1971 
through 1972, and several times through the years to the 
present time, with chronic back pain.  He revised his 
statement in November 1996 to indicate that he should have 
said that he first saw the veteran in the middle of October 
1971.  The record also contains a photocopy of a statement, 
dated August 29, 1972, from Dr. McCormick, as follows. 

To Whom It May Concern: 

This is to certify that [the veteran] has 
a chronic spine condition at T-10 through 
L-1 that gives him incapacitation from 
time to time.

The newly submitted evidence includes information not 
previously considered.  While not commenting on the 
reliability, credibility or thoroughness of the submitted 
statements from the veteran's chiropractor, they indicate, 
when taken at face value, that the veteran had a chronic back 
condition within a short time subsequent to service 
discharge.  They directly relate to the issue of continuity 
and chronicity of the veteran's back disability.  These 
statements, for purposes of determining whether the claim is 
reopened, are presumed credible because they are not 
inherently incredible or beyond the competence of the 
chiropractor.  Therefore, it is concluded that the veteran's 
claim should be reopened.  

As outlined by the Court in Hodge, after reopening the claim, 
it must be determined immediately upon reopening whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(A).  The three elements of a "well 
grounded" claim for service connection are: (1) evidence of 
a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1999).

In this case, again presuming the credibility of the evidence 
for the purpose of determining whether the claim is well 
grounded, the Board notes that the record contains a current 
diagnosis of a lumbar spine disorder; inservice treatment 
records for low back injuries; and the private chiropractor's 
statements that could provide the necessary medical nexus 
evidence.  Therefore, I find this claim well grounded.


ORDER

To the extent that evidence submitted since the March 1980 
Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a low back disability, and to the extent that 
the Board finds the claim is well grounded, the appeal is 
granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disability.  In light of the 
decision cited above, the issue concerning service connection 
for a low back disability should be reviewed on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should consider the veteran's 
reopened, well-grounded claim for service 
connection for a low back disability on a 
de novo basis.  In so doing, any 
necessary development should be 
undertaken.

2.  If service connection remains denied 
for a low back disability, the appellant 
and representative should be furnished a 
supplemental statement of the case, which 
should include the laws and regulations 
applicable to the current claim, and 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board.  The 
veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

